Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 30, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  162175                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162175
                                                                    COA: 353980
                                                                    Kent CC: 19-001748-FH;
                                                                             19-001749-FH
  FREDERICK A. RENTSMAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 2, 2020
  order of the Court of Appeals is considered and, it appearing to this Court that the case of
  People v Betts (Docket No. 148981) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 30, 2021
           p0427
                                                                               Clerk